Citation Nr: 0525180	
Decision Date: 09/15/05    Archive Date: 09/29/05	

DOCKET NO.  04-22 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to an increased (compensable) disability 
evaluation for scarring of the right thumb.


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1966 to June 
1969.

In a January 2005 communication, the veteran's accredited 
representative stated that the veteran was withdrawing his 
appeal for service connection for the following disabilities:  
Hepatitis C; peripheral neuropathy of the upper extremities 
as a result of exposure to herbicides; peripheral neuropathy 
of the lower extremities, as a result of exposure to 
herbicides; a disability manifested by lumps of the body, due 
to exposure to Agent Orange; a skin disorder, due to exposure 
to Agent Orange; and a nervous disorder other than PTSD, to 
include major depression.

The appeal with regard to the issues remaining on appeal is 
REMANDED to the RO by way of the Appeals Management Center in 
Washington, DC.  VA will notify the veteran should further 
action be required.


REMAND

In a December 2004 communication the veteran's representative 
indicated that she and the veteran were requesting a 
videoconference hearing.  She also stated the veteran was 
receiving treatment at the VA facility at Crown Point, 
Indiana.  She states those records had been requested and 
would be forwarded.  Received at the Board in February 2005 
were records from the aforementioned facility.  

In a January 2005 communication the accredited representative 
again made reference to a videoconference hearing that had 
been requested.  The Board hereby grants the motion for a 
videoconference hearing.  38 C.F.R. §§ 20.702(c), 20.704(c) 
(2005).  

Accordingly, the case is REMANDED for the following:

VA should schedule the veteran for a 
hearing before a Veterans Law Judge by 
videoconference at the earliest available 
opportunity.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




